DETAILED ACTION
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1.	Claims 12-15 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a computer program product. The claims as a whole are not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I). A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation of “a non-transitory computer readable storage medium, storing a computer readable program causing a computer system to execute ….” would resolve this issue. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amelard (“Non-contact hemodynamic imaging reveals the jugular venous pulse waveform”, Scientific Reports, Published: 09 January 2017, pages 1-10), in view of  Amelard’434 (US 20170172434 A1).
Re Claim 1, Amelard discloses a method for optically detecting a jugular vein (JV) (see Amelard: e. g., --The jugular venous pulse (JVP) waveform is a powerful
diagnostic tool for assessing cardiac function. The jugular vein is a major venous extension of the heart’s right atrium, so changes in atrial pressure are reflected in the jugular waveform….Analysing the spatiotemporal trajectory patterns in the neck can provide insight into whether PPGI can be used to detect the JVP.--, in page 1, and, --the spatial properties of the pulsing were compared to the carotid artery and jugular vein track found through ultrasound, and the waveforms were compared to the JVP. Major venous flow was observed in all participants. Here, we demonstrated for the first time, to our knowledge, that the JVP could be assessed with a PPGI system. Furthermore, the jugular pulse waveform was observed at many different locations along the venous track, providing indication of the pulse trajectory--, in page2, Fig. 3, Fig. 5, and, --the locations on the neck where the five strongest positive and inverted pulsations occurred for each participant. Following data collection,--, in page 4) ,
switching power in an JV probe to an array of light emitters emitting infrared light above seven-hundred nanometers (700nm) onto a target area of a neck (see Amelard: e. g., Fig. 9, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source.--,  in pages 7-8);
measuring in the JV probe an intensity of reflected portions of the infrared light (see Amelard: e. g., Fig. 9, Fig. 10, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source….Videos were collected at 60 fps, using 16 ms exposure time and
f4.0 aperture. The data were processed using a digital signal processing (DSP) unit. ….Figure 10 shows the signal processing pipeline for the study. Each frame was blockwise averaged using 5 × 5 mm regions. The temporal fluctuations of region i yielded a reflected illumination signal xi(t):…where Ri is the 5 × 5 mm pixel region surrounding pixel i, and vj(t) is the jth pixel value at time t. Reflectance was
converted to absorbance using Beer-Lambert law, modeling the geometrical photon path as the scattered reflected path22 --,  in pages 7-8);
although Amelard herein does not explicitly disclose intensity of reflected portions,
Amelard’434 disclose intensity of reflected portions (see Amelard’434: e. g., -- an SNR parametric map visualization 500 is generated to show the areas with strong BPWs. Using a color screen, different parts of the subject may be shown in different colors to show BPW intensity (e.g. red indicates strong BPW, blue indicates weak or no BPW). BPWs from the system are shown in three locations 501, 502, 503--, in [0045], and, -- step 702 of the method involves illuminating a body area with a light source. Step 704 of the method is to collect intensity values at each location using an array of optical sensors (i.e., one or more virtual sensors). At step 706, the intensity fluctuations acquired by the sensors are transferred to the acquisition unit and stored in memory for further analysis. At step 708, one or more DSP techniques are applied to process these signals to extract the BPW signal from each suitable location, as explained above.--, in [0063]),
Amelard and Amelard’434 are combinable as they are in the same field of endeavor: measuring and detecting location of jugular veins and JV signals. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amelard’s method using Amelard’434’s teachings by including intensity of reflected portions to Amelard’s pixel value at time t. reflectance in order to extract the signals of locations (see Amelard’434: e.g. Fig. 5, location “502”, Figs. 7-10, and in [0045], [0063]),
Amelard as modified by Amelard’434 further disclose locating the JV on the neck responsive to the measured intensity falling below a threshold value (see Amelard: e.g., -- whereas the venous signal was characterised by a gradual rise during atrial filling followed by a sharp drop during atrial and ventricular contraction.--, in page 5, and, Fig. 5, Fig. 6, and, -- the locations on the neck where the five strongest positive and inverted pulsations occurred for each participant. Following data collection--, in pages 4-5; similarly, also see Amelard’434: e.g., -- where 1 is the indicator function and η is a threshold parameter. T(z) can use any other type of strength metric, for example RSSP, entropy, etc. --, in [0065]-[0068]).

Re Claim 2,  Amelard as modified by Amelard’434 further disclose wherein the infrared light has a wavelength ranging from seven-hundred forty nanometers (740nm) to eight-hundred fifty (850nm) (see Amelard’434: e.g., -- a combination of a modified camera (since obsolete), and 300 LED ring light of wavelength 660 nm, 810 nm, and 940 nm.--, in [0004]-[0005]).

Re Claim 3, Amelard as modified by Amelard’434 further disclose collecting by the JV probe over a period of time, different values of the measured intensity of the reflected portions of the infrared light at the location of the JV of the neck; and, displaying the different values in a time-based graph in a display coupled to the JV probe (see Amelard: e. g., Fig. 9, Fig. 10, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source….Videos were collected at 60 fps, using 16 ms exposure time and f4.0 aperture. The data were processed using a digital signal processing (DSP) unit. ….Figure 10 shows the signal processing pipeline for the study. Each frame was blockwise averaged using 5 × 5 mm regions. The temporal fluctuations of region i yielded a reflected illumination signal xi(t):…where Ri is the 5 × 5 mm pixel region surrounding pixel i, and vj(t) is the jth pixel value at time t. Reflectance was converted to absorbance using Beer-Lambert law, modeling the geometrical photon path as the scattered reflected path22 --,  in pages 7-8; similarly, see Amelard’434: e. g., -- an SNR parametric map visualization 500 is generated to show the areas with strong BPWs. Using a color screen, different parts of the subject may be shown in different colors to show BPW intensity (e.g. red indicates strong BPW, blue indicates weak or no BPW). BPWs from the system are shown in three locations 501, 502, 503--, in [0045], and, -- step 702 of the method involves illuminating a body area with a light source. Step 704 of the method is to collect intensity values at each location using an array of optical sensors (i.e., one or more virtual sensors). At step 706, the intensity fluctuations acquired by the sensors are transferred to the acquisition unit and stored in memory for further analysis. At step 708, one or more DSP techniques are applied to process these signals to extract the BPW signal from each suitable location, as explained above.--, in [0063]).

Re Claim 4, Amelard as modified by Amelard’434 further disclose correlating the measured intensity at the location for each of the different values with corresponding degrees of distension; and, displaying the corresponding degrees of distension in the display coupled to the JV probe linear correlation coefficient was computed between each region’s temporal absorbance signal ai(t) and the PPG signal z(t) to determine the signal strength and directionality: …where σz, -ai are the standard deviation of the PPG sensor and region signals respectively, and -z ,ai is the covariance of the two signals. Note that this is temporal correlation, not scatter data correlation, where r > 0.5 indicates strong pulsing consistent with the PPG arterial pulsing signal, and r < − 0.5 indicates strong pulsing that is inversely proportional to the PPG signal.--, in page 8).

Re Claims 5-8, claims 5-8 are the corresponding method claim to claims 1-4 respectively.  Claims 5-6 thus are rejected for the similar reasons for claims 1-4. See above discussions with regard to claims 1-4 respectively. Amelard as modified by Amelard’434  further disclose a jugular vein (JV) optical detection system comprising: an JV probe comprising a rigid-flexible printed circuit board substrate, a host computer comprising a processor, memory, and wireless communications circuitry, each affixed to a rigid portion of the substrate, and an array of light emitters emitting infrared light above seven-hundred nanometers (700nm) and a corresponding array of infrared light sensors, both affixed to a flexible portion of the substrate; and, an JV detection module comprising computer program instructions that when executing in the memory of the JV probe are enabled to perform the method (see Amelard: e. g., Fig. 9, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source.--,  in pages 7-8).

Re Claim 9, Amelard as modified by Amelard’434  further disclose a temperature sensor affixed to the flexible portion of the substrate, wherein the program instructions further adjust the measured intensity of the reflected portions to account for sensor drift resulting from sensed temperature changes (see Amelard’434: e. g., --ifferent types of optical BPW sensors can be used and fused together. For example, a temperature BPW sensor, such as a thermal camera, can be used to provide temperature information. This can help identify changes in temperatures over time, and for detecting and/or predicting illnesses before it is allowed to spread.--, in [0076]).

Re Claim 10, Amelard as modified by Amelard’434  further disclose the array of infrared light sensors comprises a multiplicity of photodiodes arranged in a grid pattern with staggered 850nm and 740nm light emitting diodes dispersed evenly throughout the grid of the photodiodes (see Amelard: e. g., Fig. 9, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source.--,  in pages 7-8; see Amelard’434: e.g., -- a combination of a modified camera (since obsolete), and 300 LED ring light of wavelength 660 nm, 810 nm, and 940 nm…. a PPGI system that extended on Wieringa's [4]. An 8×8 LED grid separate from the camera was used to illuminate the skin.--, in [0004]-[0006], and [0064]).

Re Claims 12-15, claims 12-15 are the corresponding computer program product claim to claims 1-4 respectively.  Claims 5-6 thus are rejected for the similar reasons for claims 1-4. See above discussions with regard to claims 1-4 respectively. Amelard as modified by Amelard’434  further disclose computer program product for optically detecting a jugular vein (JV), the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform the method (see Amelard: e. g., Fig. 9, and, --The biophotonic imaging system was positioned above and slightly to the right of the participant, at a distance of 1.5 m. Illumination was provided by a spatially uniform 250 W tungsten-halogen illumination source. Imaging data were processed on a digital signal processing (DSP) unit.--, and, --A custom photoplethysmographic imaging (PPGI) system was used to collect the data, consisting of a near-infrared sensitive camera (PointGrey GS3-U3-41C6NIR-C), an 850–1000 nm optical bandpass filter, and a 250 W tungsten-halogen illumination source.--,  in pages 7-8; also see Amelard’434: e.g., -- Now referring to FIG. 11, shown is a suitably configured computer device, and associated communications networks, devices, software and firmware which may provide a platform for enabling one or more embodiments as described above. By way of example, FIG. 11 shows a generic computer device 1100 that may include a central processing unit (“CPU”) 1102 connected to a storage unit 1104 and to a random access memory 1106. The CPU 1102 may process an operating system 1101, application program 1103, and data 1123. The operating system 1101, application program 1103, and data 1123 may be stored in storage unit 1104 and loaded into memory 1106, as may be required. Computer device 1100 may further include a graphics processing unit (GPU) 1122 which is operatively connected to CPU 1102 and to memory 1106 to offload intensive image processing calculations from CPU 1102 and run these calculations in parallel with CPU 1102. An operator 1110 may interact with the computer device 1100 using a video display 1108 connected by a video interface 1105, and various input/output devices such as a keyboard 1110, pointer 1112, and storage 1114 connected by an I/O interface 1109.--, in [0078]).


Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amelard as modified by Amelard’434, and further in view of  Buras (US 20200268349 A1).
Re Claim 11, Amelard as modified by Amelard’434 however do not explicitly disclose a convolutional neural network trained to correlate different values for measured intensities at a location of an JV with different distension values, the program instructions submitting each of the different values of measured intensity to the convolutional neural network and receiving in response a probability that the different values correlate to respectively different degrees of distension,
Buras teaches a convolutional neural network trained to correlate different values for measured intensities at a location of an JV with different distension values, the program instructions submitting each of the different values of measured intensity to the convolutional neural network and receiving in response a probability that the different values correlate to respectively different degrees of distension (see Buras: e.g., -- preparation of the images for the neural network training and validation data sets in some embodiments includes isolating or visually indicating in the images where features are located. Isolating involves applying boundary indicators, such as a bounding box, circle, ellipse, or other regular or irregular bounding shape or region, around the feature of interest.--, in [0154]-[0155]; also see: -- A variety of neural networks may be used in MLM 600 to provide outcome-based-feedback in a medical device system according to FIG. 1. Convolutional neural networks are often used in computer vision or image analysis applications. In systems involving image processing, such as FIG. 2, neural networks used in MLM 600 preferably include at least one convolutional layer, because image processing is the primary basis for outcome-based feedback. In one embodiment, the neural network may be ResNet, a neural network architecture developed by Microsoft Research for image classification. ResNet may be implemented in software using a variety of computer languages such as NDL, Python, or BrainScript. In addition to ResNet, other neural network architectures suitable for image classification may also be used in different embodiments. For different medical equipment systems, or non-medical equipment, it will be appreciated that other neural networks, having features more applicable to a different type of data generated by that equipment… ResNet may be used in the MLM 600 to classify a continuous series of ultrasound images… the most-probable identity of the ultrasound image (e.g., the name of a desired structure such as “radial cross-section of the carotid artery,” “lateral cross-section of the jugular vein,” etc.), and 2) the probability of identification (e.g., 0% to 100%) --, in [0095]-[0096]);
Amelard (as modified by Amelard’434) and Buras are combinable as they are in the same field of endeavor: measuring and detecting location of jugular veins and JV signals. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amelard (as modified by Amelard’434)’s system using Buras’ teachings by including a convolutional neural network trained to correlate different values for measured intensities at a location of an JV with different distension values, the program instructions submitting each of the different values of measured intensity to the convolutional neural network and receiving in response a probability that the different values correlate to respectively different degrees of distension to Amelard’s correlation analysis in order to probability of identification of JV (see Buras: e.g. in [0095]-[0096]).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (CN 111145137 A) discloses based on artificial intelligence or neural network automatically under the identified artery or vein, especially the automatic quick identification carotid artery, jugular vein, wherein the training set for training the neural network model, the verification set for recognition accuracy for verifying the neural network and optimize the neural network model of the weight parameter, the test set for the recognition accuracy of final evaluation neural network model. (referred in machine translation version as provided).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667